SUMMARY ORDER
Defendant-Appellant Miguel Aquino appeals from a judgment of conviction for various federal drug crimes entered on June 7, 2006, in the United States District Court for the Southern District of New York. Judge Swain sentenced Aquino to five concurrent terms of 87 months in prison, five years’ supervised release, a $1,000 fine, and a special assessment of $500. We assume the parties’ familiarity with the facts of the case, its procedural history, and the issues on appeal.
We have examined all of Appellant’s arguments and find them to be without merit. The district court’s decision was neither proeedurally nor substantively unreasonable. See United States v. Fernandez, 443 F.3d 19, 26-27 (2d Cir.2006) (citing United States v. Crosby, 397 F.3d 103, 114 (2d Cir.2005)).
Accordingly, the judgment of the district court is AFFIRMED.